U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-29913 CONCIERGE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) State of Incorporation:Nevada IRS Employer I.D. Number:95-4442384 29115 Valley Center Rd. K-206 Valley Center, CA 92082 866-800-2978 (Address and telephone number of registrant's principal executive offices and principal place of business) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo þ As of November 12, 2013, there were 240,284,270 shares of the Registrant’s Common Stock, $0.001 par value, outstanding and 206,186 shares of its Series A Convertible Voting Preferred Stock, par value $0.001, outstanding and 9,498,409 shares of its Series B Convertible Voting Preferred Stock, par value $0.001. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements (Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Controls and Procedures 14 PART II – OTHER INFORMATION Item 4. Legal Proceedings 15 Item 5. Other Information 15 Item 6. Exhibits 16 SIGNATURES 17 2 Back to Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Page Consolidated Balance Sheets (Unaudited) 4 Consolidated Statements of Operations for the Three Month Periods Ended September 30, 2013 and 2012 (Unaudited) 5 Consolidated Statements of Cash Flows for the Three Month Periods Ended September 30, 2013 and 2012 (Unaudited) 6 Notes to Unaudited Financial Statements 7 3 Back to Table of Contents CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, June 30, ASSETS CURRENT ASSETS: Cash & cash equivalents $ $ Accounts receivable, net allowance for doubtful accounts of $25,186 Due from related party Inventory Advance to supplier - Payroll Advances - Total current assets Security deposits Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Advance from customers Notes payable - related parties Total current liabilities NON-CURRENT LIABILITIES: Related party convertible debenture, net Total long term liabilities Total liabilities STOCKHOLDERS' DEFICIT Preferred stock, 50,000,000 authorized par $0.001 Series A: 206,186 shares issued and outstanding at September 30, 2013 and June 30, 2013 Series B: 9,498,409 shares issued and outstanding at at September 30, 2013 and June 30, 2013 Common stock, $0.001 par value; 900,000,000 shares authorized; 240,284,270 shares issued and outstanding at at September 30, 2013 and June 30, 2013 Additional paid-in capital Accumulated deficit ) ) Total Stockholders' deficit ) ) Total liabilities and Stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 Back to Table of Contents CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three-Month Periods Ending September 30, Net revenue $ $ Cost of revenue Gross profit 37
